DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 1 “A method of inspecting an air data probe for damage, misalignment on a mounting surface” should properly have an “and” or an “or” between “damage, misalignment”.  
For purpose of examination an “and” will be read.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gennotte (US 20180322714) in view of Essawy et al. (US 20180275080; hereinafter Essawy).

Regarding claim 1, Gennotte teaches a method of inspecting ([0068]; abstract) an [aircraft component] ([0034] teaches that the use may be for “in particular aircraft maintenance”; see also [0010]) for damage, degradation, or misalignment on a mounting surface (see [0015] and [0107]), the method comprising: 
retrieving reference data (908) for the [aircraft component] from a database (at least 905; [0146-147] – “End user mobile device (906) takes input from a scanner (907) which reads in e.g. an engine component data (908)” [0147]); 
capturing images of the [aircraft component] via a camera ([0106] teaches that the component can be identified via a still photo or video; see also [0070]); 
generating dimensions from the captured images of the [aircraft component] via a feature extractor ([0107] “the scanning can provide full details on component physical dimensions and its damage assessment. This allows a correlation of the actual damage details and a scaling against known component dimensions. Therefore, remote damage assessment can be done purely based on in-service data (e.g. pictures taken) taken in the field”); 
analyzing with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify misalignment of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, dimensional data is known so augmented reality can be applied. The Smart device now knows where other components are situated in relationship to scanned component.”); 
analyzing with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify damage of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, previous damage assessment can be over-layed on current damage finding and immediate accurate damage progression mapping can be performed.”); 
generating, based on the identified misalignment of the [aircraft component], or the identified damage of the [aircraft component] a maintenance recommendation for the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, information provided to end-user is tailored in such a way that it shows only what physically and legally can be fitted to an engine”); and 
outputting the maintenance recommendation (see at least [0015] regarding a variety of output supplied to an end user such as “Information supplied to end user is smart, e.g. if technician wants to remove an installed component, technician will be pre-warned if subject component was only recently installed”; see also [0019] and [0059] “A smartphone 10 or a tablet computer 10 is understood to have a display for providing information to the user”).
Gennotte does not directly and specifically state regarding that the aircraft/vehicle/engine component is an air data probe.
However, Essawy teaches a method for inspecting aircraft sensor probes ([0001]; abstract) including air data probes (see at least [0002]; fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for inspecting aircraft components of Gennotte with the specific knowledge of inspecting air data probes of Essawy. This is because inspecting the probe allows for proper maintenance (see abstract and [0003] of Gennotte; see abstract and [0003] of Essawy). This is important in order to properly maintain the systems of an aircraft including air data sensors to allow for safe handling of the aircraft.

Regarding claim 12, Gennotte teaches a method of inspecting ([0068]; abstract) an [aircraft component] ([0034] teaches that the use may be for “in particular aircraft maintenance”; see also [0010]) for damage, misalignment on a mounting surface (see [0015] and [0107]), the method comprising: 
retrieving reference data (908) for the [aircraft component] from a database (at least 905; [0146-147] – “End user mobile device (906) takes input from a scanner (907) which reads in e.g. an engine component data (908)” [0147]); 
capturing images of the [aircraft component] via a camera ([0106] teaches that the component can be identified via a still photo or video; see also [0070]); 
generating dimensions from the captured images of the [aircraft component] via a feature extractor ([0107] “the scanning can provide full details on component physical dimensions and its damage assessment. This allows a correlation of the actual damage details and a scaling against known component dimensions. Therefore, remote damage assessment can be done purely based on in-service data (e.g. pictures taken) taken in the field”); 
comparing with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify misalignment of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, dimensional data is known so augmented reality can be applied. The Smart device now knows where other components are situated in relationship to scanned component.”); 
comparing with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify damage of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, previous damage assessment can be over-layed on current damage finding and immediate accurate damage progression mapping can be performed.”); 
generating, based on the identified misalignment of the [aircraft component], or the identified damage of the [aircraft component] a maintenance recommendation for the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, information provided to end-user is tailored in such a way that it shows only what physically and legally can be fitted to an engine”); and 
outputting the maintenance recommendation (see at least [0015] regarding a variety of output supplied to an end user such as “Information supplied to end user is smart, e.g. if technician wants to remove an installed component, technician will be pre-warned if subject component was only recently installed”; see also [0019] and [0059] “A smartphone 10 or a tablet computer 10 is understood to have a display for providing information to the user”).
Gennotte does not directly and specifically state regarding that the aircraft/vehicle/engine component is an air data probe.
However, Essawy teaches a method for inspecting aircraft sensor probes ([0001]; abstract) including air data probes (see at least [0002]; fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for inspecting aircraft components of Gennotte with the specific knowledge of inspecting air data probes of Essawy. This is because inspecting the probe allows for proper maintenance (see abstract and [0003] of Gennotte; see abstract and [0003] of Essawy). This is important in order to properly maintain the systems of an aircraft including air data sensors to allow for safe handling of the aircraft.

Regarding claim 17, Gennotte teaches a system for inspecting ([0068]; abstract) an [aircraft component] ([0034] teaches that the use may be for “in particular aircraft maintenance”; see also [0010]) for physical damage or misalignment on a mounting surface (see [0015] and [0107]), the system comprising: 
an image sensor (at least the scanner 11 may be a camera; [0059]); 
a display device (at least the mobile device is “understood to have a display for providing information to the user” [0059]); 
one or more processors (at least the mobile device has “a built-in data processing device” [0059]); and 
computer-readable memory encoded with instructions that, when executed by the one or more processors cause the system to (the mobile device has “a memory for data and/or software” [0059]; see also [0014] teaching that it is possible that “the data processing are executed by different parts of the computer system which can also include cloud components”): 
retrieve reference data (908) for the [aircraft component] from a database (at least 905; [0146-147] – “End user mobile device (906) takes input from a scanner (907) which reads in e.g. an engine component data (908)” [0147]); 
capture images of the [aircraft component] via the image sensor ([0106] teaches that the component can be identified via a still photo or video; see also [0070]); 
generate dimensions from the captured images of the [aircraft component] via a feature extractor ([0107] “the scanning can provide full details on component physical dimensions and its damage assessment. This allows a correlation of the actual damage details and a scaling against known component dimensions. Therefore, remote damage assessment can be done purely based on in-service data (e.g. pictures taken) taken in the field”); 
compare with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify misalignment of the [aircraft component] on the mounting surface (see at least [0015] “As soon as match for the pattern is found, dimensional data is known so augmented reality can be applied. The Smart device now knows where other components are situated in relationship to scanned component.”); 
compare with an alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify damage of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, previous damage assessment can be over-layed on current damage finding and immediate accurate damage progression mapping can be performed.”); 
generate, based on the identified misalignment of the [aircraft component], or the identified damage of the [aircraft component] a maintenance recommendation for the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, information provided to end-user is tailored in such a way that it shows only what physically and legally can be fitted to an engine”); and 
output the maintenance recommendation onto the display (see at least [0015] regarding a variety of output supplied to an end user such as “Information supplied to end user is smart, e.g. if technician wants to remove an installed component, technician will be pre-warned if subject component was only recently installed”; see also [0019] and [0059] “A smartphone 10 or a tablet computer 10 is understood to have a display for providing information to the user”).
Gennotte does not directly and specifically state regarding that the aircraft/vehicle/engine component is an air data probe.
However, Essawy teaches a method for inspecting aircraft sensor probes ([0001]; abstract) including air data probes (see at least [0002]; fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for inspecting aircraft components of Gennotte with the specific knowledge of inspecting air data probes of Essawy. This is because inspecting the probe allows for proper maintenance (see abstract and [0003] of Gennotte; see abstract and [0003] of Essawy). This is important in order to properly maintain the systems of an aircraft including air data sensors to allow for safe handling of the aircraft.

Regarding claim 18, Gennotte teaches a handheld portable electronic device, wherein the handheld portable electronic device comprises, the image sensor, the display device, the one or more processors, and the computer-readable memory ([0059]; see also generally the Summary [0009-0040] teaching often that smartphone(s) may be the mobile device).

Regarding claim 19, Gennotte teaches an external computing infrastructure (at least 20/30 “computer system 20 and the central computer system 30” [0120]; see also [0060] “scanning a component and being able to directly retrieve or upload data on the component record in the cloud database” is a principle of the device/method) wirelessly connected to the handheld portable electronic device ([0120] “the communication between the first mobile device 10, the computer system 20 and the central computer system 30 can be done via wireless data transfer channels”; see fig. 1A), wherein the external computing infrastructure comprises: 
a probe type identifier, wherein the probe type identifier is configured to analyze and identify the [aircraft component] and verify that the [aircraft component] is compatible with the aircraft on which the [aircraft component] is installed ([0014] teaches that the component is scanned and identified by such scan and that the processing may be via external computing systems such as a cloud component such that “It is also possible that different parts of the data processing are executed by different parts of the computer system which can also include cloud components”; see [0015] regarding matching a pattern before “information provided to end-user is tailored in such a way that it shows only what physically and legally can be fitted”); 
the feature extractor (see [0107] “the scanning can provide full details on component physical dimensions and its damage assessment. This allows a correlation of the actual damage details and a scaling against known component dimensions. Therefore, remote damage assessment can be done purely based on in-service data (e.g. pictures taken) taken in the field” in view of [0014-15] regarding processing of the information externally); 
the alignment calculator (see at least [0015] “As soon as match for the pattern is found, dimensional data is known so augmented reality can be applied. The Smart device now knows where other components are situated in relationship to scanned component.” in view of [0014-15] regarding processing of the information externally); and 
computer-readable memory encoded with instructions that, when executed by the one or more processors cause the system to (at least [0110] teaches that the external computer system may have a database and/or other storage/memory capabilities): 
retrieve the reference data (908) for the [aircraft component] from the database (at least 905; [0146-147] – “End user mobile device (906) takes input from a scanner (907) which reads in e.g. an engine component data (908)” [0147] and “The end user's mobile device (906) is bidirectionally in communication with the cloud database (905) of the customer.” [0146]; see also [0143-0147]); 
capture images of the [aircraft component] via the image sensor ([0106] teaches that the component can be identified via a still photo or video; see also [0070]); 
generate dimensions from the captured images of the [aircraft component] via the feature extractor ([0107] “the scanning can provide full details on component physical dimensions and its damage assessment. This allows a correlation of the actual damage details and a scaling against known component dimensions. Therefore, remote damage assessment can be done purely based on in-service data (e.g. pictures taken) taken in the field”); 
compare with the alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify misalignment of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, dimensional data is known so augmented reality can be applied. The Smart device now knows where other components are situated in relationship to scanned component.”); 
compare with the alignment calculator the generated dimensions from the captured images of the [aircraft component] and the reference data for the [aircraft component] from the database to identify damage of the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, previous damage assessment can be over-layed on current damage finding and immediate accurate damage progression mapping can be performed.”); 
generate, based on the identified misalignment of the [aircraft component], or the identified damage of the [aircraft component] a maintenance recommendation for the [aircraft component] (see at least [0015] “As soon as match for the pattern is found, information provided to end-user is tailored in such a way that it shows only what physically and legally can be fitted to an engine”); and 
outputting the maintenance recommendation wirelessly to the handheld portable electronic device (see at least [0015] regarding a variety of output supplied to an end user such as “Information supplied to end user is smart, e.g. if technician wants to remove an installed component, technician will be pre-warned if subject component was only recently installed”; see also [0019] and [0059] “A smartphone 10 or a tablet computer 10 is understood to have a display for providing information to the user”; see also fig. 1A showing this wireless connectivity; [0013]).
Gennotte does not directly and specifically state regarding that the aircraft/vehicle/engine component is an air data probe.
However, Essawy teaches a method for inspecting aircraft sensor probes ([0001]; abstract) including air data probes (see at least [0002]; fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for inspecting aircraft components of Gennotte with the specific knowledge of inspecting air data probes of Essawy. This is because inspecting the probe allows for proper maintenance (see abstract and [0003] of Gennotte; see abstract and [0003] of Essawy). This is important in order to properly maintain the systems of an aircraft including air data sensors to allow for safe handling of the aircraft.

Allowable Subject Matter
Claims 2, 4, 6, 10, 11, 13 and 20 (with further depending claims totaling claims 2-11, 13-16 and 20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855